              Case 2:20-cv-01893-JAT--JFM Document 8 Filed 03/01/21 Page 1 of 22




          1   WO                                                                                          SC

          2
          3
          4
          5
          6                         IN THE UNITED STATES DISTRICT COURT
          7                             FOR THE DISTRICT OF ARIZONA
          8
          9    Shawn Franklin Reid,                             No. CV 20-01893-PHX-JAT (JFM)
         10                          Plaintiff,
         11    v.                                               ORDER
         12
               Centurion, et al.,
         13
                                     Defendants.
         14
         15          Plaintiff Shawn Franklin Reid, who is confined in the Arizona State Prison
         16   Complex-Yuma, has filed a pro se civil rights Complaint pursuant to 42 U.S.C.
         17   § 1983 (Doc. 1) and an Application to Proceed In Forma Pauperis (Doc. 6). The Court will
         18   dismiss the Complaint with leave to amend.
         19   I.     Application to Proceed In Forma Pauperis and Filing Fee
         20          The Court will grant Plaintiff’s Application to Proceed In Forma Pauperis. 28
         21   U.S.C. § 1915(a). Plaintiff must pay the statutory filing fee of $350.00. 28 U.S.C.
         22   § 1915(b)(1). The Court will not assess an initial partial filing fee. Id. The statutory filing
         23   fee will be collected monthly in payments of 20% of the previous month’s income credited
         24   to Plaintiff’s trust account each time the amount in the account exceeds $10.00. 28 U.S.C.
         25   § 1915(b)(2). The Court will enter a separate Order requiring the appropriate government
         26   agency to collect and forward the fees according to the statutory formula.
         27   II.    Statutory Screening of Prisoner Complaints
         28          The Court is required to screen complaints brought by prisoners seeking relief


JDDL-K
              Case 2:20-cv-01893-JAT--JFM Document 8 Filed 03/01/21 Page 2 of 22




          1   against a governmental entity or an officer or an employee of a governmental entity. 28
          2   U.S.C. § 1915A(a). The Court must dismiss a complaint or portion thereof if a plaintiff
          3   has raised claims that are legally frivolous or malicious, that fail to state a claim upon which
          4   relief may be granted, or that seek monetary relief from a defendant who is immune from
          5   such relief. 28 U.S.C. § 1915A(b)(1)-(2).
          6          A pleading must contain a “short and plain statement of the claim showing that the
          7   pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2) (emphasis added). While Rule 8 does
          8   not demand detailed factual allegations, “it demands more than an unadorned, the-
          9   defendant-unlawfully-harmed-me accusation.”           Ashcroft v. Iqbal, 556 U.S. 662, 678
         10   (2009). “Threadbare recitals of the elements of a cause of action, supported by mere
         11   conclusory statements, do not suffice.” Id.
         12          “[A] complaint must contain sufficient factual matter, accepted as true, to ‘state a
         13   claim to relief that is plausible on its face.’” Id. (quoting Bell Atlantic Corp. v. Twombly,
         14   550 U.S. 544, 570 (2007)). A claim is plausible “when the plaintiff pleads factual content
         15   that allows the court to draw the reasonable inference that the defendant is liable for the
         16   misconduct alleged.” Id. “Determining whether a complaint states a plausible claim for
         17   relief [is] . . . a context-specific task that requires the reviewing court to draw on its judicial
         18   experience and common sense.” Id. at 679. Thus, although a plaintiff’s specific factual
         19   allegations may be consistent with a constitutional claim, a court must assess whether there
         20   are other “more likely explanations” for a defendant’s conduct. Id. at 681.
         21          But as the United States Court of Appeals for the Ninth Circuit has instructed, courts
         22   must “continue to construe pro se filings liberally.” Hebbe v. Pliler, 627 F.3d 338, 342
         23   (9th Cir. 2010). A “complaint [filed by a pro se prisoner] ‘must be held to less stringent
         24   standards than formal pleadings drafted by lawyers.’” Id. (quoting Erickson v. Pardus, 551
         25   U.S. 89, 94 (2007) (per curiam)).
         26          If the Court determines that a pleading could be cured by the allegation of other
         27   facts, a pro se litigant is entitled to an opportunity to amend a complaint before dismissal
         28   of the action. See Lopez v. Smith, 203 F.3d 1122, 1127-29 (9th Cir. 2000) (en banc).


JDDL-K
                                                             -2-
              Case 2:20-cv-01893-JAT--JFM Document 8 Filed 03/01/21 Page 3 of 22




          1   Plaintiff’s Complaint will be dismissed for failure to state a claim, but because it may
          2   possibly be amended to state a claim, the Court will dismiss it with leave to amend.
          3   III.   Complaint
          4          In his five-count Complaint, Plaintiff alleges denial of constitutionally adequate
          5   medical care. Plaintiff sues David Shinn, the Director of the Arizona Department of
          6   Corrections (ADC), Corrections Officer (CO) IV Roman, and an unknown Food Service
          7   Administrator.     He also sues “Centurion-Corizon,”1 which Plaintiff identifies as the
          8   medical provider for ADC prisoners. Plaintiff sues the following medical providers at the
          9   Yuma Complex: Carli Meyer, Director of Nursing; Dr. Karen Barcklay; Dr. Jordan;
         10   “medical practitioner” Clariss Nguella NaNa; Facility Health Administrators Lori Johnson
         11   and Brian Hofer2; Carrie Smalley, “Tele Meds”; and Head Nurse Marcel Meza. Plaintiff
         12   seeks injunctive and compensatory relief.
         13          In Count I, Plaintiff alleges the following:
         14          At some point, Plaintiff was diagnosed with Hepatitis C (HCV). On August 29,
         15   2019, September 23, 2019, and July 21, 2020, “Defendants” ignored Plaintiff’s
         16   documented liver disease by “wrongfully” prescribing Fluconazole, ibuprofen, and Tylenol
         17   despite Plaintiff’s HCV. Warnings for Fluconazole state not to prescribe to persons with
         18   liver conditions, but “the Medical Providers” ignored the warning, causing harm to
         19   Plaintiff. Plaintiff’s HCV is documented in his medical records and he contends that “staff”
         20   knew or should have known not to prescribe him Fluconazole. 3 As his injury, Plaintiff
         21   alleges that his liver became more severely damaged, causing stage four liver disease and
         22   adversely affecting his health.
         23
         24          1
                      Plaintiff also refers to this Defendant as “Corizon-Centurion.” (Doc. 1 at 3.) Until
         25   June 30, 2019, ADC contracted with Corizon to provide medical care to ADC prisoners.
              Beginning July 1, 2019, ADC contracted with Centurion of Arizona, LLC, to provide
         26   medical care for ADC prisoners.
                     2
         27             Plaintiff describes Johnson as a Federal Health Administrator and Hofer as a
              Family Health Administrator with the Federal Health Administrator. Apparently, both are
         28   Facility Health Administrators.
                     3
                         Fluconazole is used primarily to prevent and treat fungal infections.

JDDL-K
                                                            -3-
              Case 2:20-cv-01893-JAT--JFM Document 8 Filed 03/01/21 Page 4 of 22




          1          In Count II, Plaintiff alleges the following:
          2          “Corizon-Centurion” medical providers, the non-party Cibola Warden, and
          3   Defendant Shinn “failed to be responsible for Policy 1101 inmate access to health care”
          4   and to provide inmate access to programs to ensure Plaintiff was transported to emergency
          5   health care appointments.4 “Defendants” failed to have Plaintiff taken for follow-up
          6   medical appointments at Desert Mirage Surgery Center, which were ordered on June 16,
          7   2017 and received on July 5, 2017, for Plaintiff’s prostate medical procedure.
          8   “Defendants” acted “in Deliberate Indifference” by “intentional” negligence and
          9   incompetent actions resulting in delaying Plaintiff being seen at medical appointments for
         10   seven months.     As his injury, Plaintiff alleges that he suffered several months of
         11   excruciating pain by being denied access to health care.
         12          In Count III, Plaintiff alleges “Defendants” failed to comply with ADC customs
         13   and policies to provide prisoner access to medical care and thereby violated Plaintiff’s due
         14   process and equal protection rights. He contends Defendants continued a pattern of
         15   negligence and incompetence alleged in Parsons v. Ryan, No. 2:12cv00601-PHX-ROS, a
         16   prisoner class action concerning the provision of constitutionally adequate medical care.
         17   According to Plaintiff, Defendants Barcklay, Johnson, and Meza acted negligently and
         18   indifferently by failing to remove a catheter and failed to acknowledge emailed
         19   correspondence from non-party Dr. Ganesh Sivarajan, a urologist,5 concerning removal of
         20   the catheter. Plaintiff alleges that his Inmate Letters and Health Needs Requests (HNRs)
         21   were ignored. As his injury, Plaintiff alleges untimely removal of the catheter caused
         22   severe pain and resulted in severe infection of his bladder, kidney, and liver.
         23          In Count IV, Plaintiff alleges the “Medical Providers Corizon/Centurion” failed to
         24   perform any blood work before prescribing him Fluconazole and during administration of
         25   Fluconazole, which he asserts constituted deliberate indifference.          He alleges that
         26
                     4
         27           Plaintiff fails to allege facts to support that scheduled appointments were for
              emergency care.
         28          5
                             See https://azbomprod.azmd.gov/GLSuiteWeb/Clients/AZBOM/Public/
              Profile.aspx, Search Ganesh Sivarajan (last accessed Feb. 19, 2021).

JDDL-K
                                                          -4-
              Case 2:20-cv-01893-JAT--JFM Document 8 Filed 03/01/21 Page 5 of 22




          1   Centurion allowed its medical staff to over-medicate him with Fluconazole, which he
          2   alleges was highly toxic to his liver and claims they failed to perform blood work at all.
          3   As his injury, Plaintiff alleges that his liver was permanently damaged and caused him pain
          4   and psychological harm.
          5          In Count V, Plaintiff alleges that Defendant Shinn and the non-party Yuma Warden
          6   “personally ignored and acted with deliberate indifference by ignoring Plaintiff’s multiple
          7   grievances for adequate medical treatment,” and by failing to ensure missed medical
          8   appointments were rescheduled. He alleges that his grievances were repeatedly delayed,
          9   and he was not provided adequate medical attention. Plaintiff alleges that unidentified
         10   “Prison Officials” knew of issues with his his medical care via Plaintiff’s grievances
         11   concerning the failure to timely provide medical treatment. As his injury, Plaintiff alleges
         12   that he suffered further damage to his liver, pain, and depression.
         13   IV.    Failure to State a Claim
         14          To prevail in a § 1983 claim, a plaintiff must show that (1) acts by the defendants
         15   (2) under color of state law (3) deprived him of federal rights, privileges or immunities and
         16   (4) caused him damage. Thornton v. City of St. Helens, 425 F.3d 1158, 1163-64 (9th Cir.
         17   2005) (quoting Shoshone-Bannock Tribes v. Idaho Fish & Game Comm’n, 42 F.3d 1278,
         18   1284 (9th Cir. 1994)). In addition, a plaintiff must allege that he suffered a specific injury
         19   as a result of the conduct of a particular defendant and he must allege an affirmative link
         20   between the injury and the conduct of that defendant. Rizzo v. Goode, 423 U.S. 362, 371-
         21   72, 377 (1976).
         22          There is no respondeat superior liability under § 1983, and therefore, a defendant’s
         23   position as the supervisor of persons who allegedly violated a plaintiff’s constitutional
         24   rights does not impose liability. Monell v. Dep’t of Soc. Servs., 436 U.S. 658 (1978);
         25   Hamilton v. Endell, 981 F.2d 1062, 1067 (9th Cir. 1992); Taylor v. List, 880 F.2d 1040,
         26   1045 (9th Cir. 1989). “Because vicarious liability is inapplicable to Bivens and § 1983
         27   suits, a plaintiff must plead that each Government-official defendant, through the official’
         28   s own individual actions, has violated the Constitution.” Iqbal, 556 U.S. at 676.


JDDL-K
                                                          -5-
              Case 2:20-cv-01893-JAT--JFM Document 8 Filed 03/01/21 Page 6 of 22




          1          Finally, although pro se pleadings are liberally construed, Haines v. Kerner, 404
          2   U.S. 519, 520-21 (1972), conclusory and vague allegations will not support a cause of
          3   action. Ivey v. Bd. of Regents, 673 F.2d 266, 268 (9th Cir. 1982). Further, a liberal
          4   interpretation of a civil rights complaint may not supply essential elements of the claim
          5   that were not initially pleaded. Id.
          6          In each count, Plaintiff alleges that he was denied constitutionally adequate medical
          7   care.6 Not every claim by a prisoner relating to inadequate medical treatment states a
          8   violation of the Eighth Amendment. To state a § 1983 medical claim, a plaintiff must show
          9   (1) a “serious medical need” by demonstrating that failure to treat the condition could result
         10   in further significant injury or the unnecessary and wanton infliction of pain and (2) the
         11   defendant’s response was deliberately indifferent. Jett v. Penner, 439 F.3d 1091, 1096 (9th
         12   Cir. 2006).
         13          “Deliberate indifference is a high legal standard.” Toguchi v. Chung, 391 F.3d
         14   1051, 1060 (9th Cir. 2004). To act with deliberate indifference, a prison official must both
         15   know of and disregard an excessive risk to inmate health; “the official must both be aware
         16   of facts from which the inference could be drawn that a substantial risk of serious harm
         17   exists, and he must also draw the inference.” Farmer v. Brennan, 511 U.S. 825, 837 (1994).
         18   Deliberate indifference in the medical context may be shown by a purposeful act or failure
         19   to respond to a prisoner’s pain or possible medical need and harm caused by the
         20   indifference. Jett, 439 F.3d at 1096. Deliberate indifference may also be shown when a
         21   prison official intentionally denies, delays, or interferes with medical treatment or by the
         22   way prison doctors respond to the prisoner’s medical needs. Estelle v. Gamble, 429 U.S.
         23   97, 104-05 (1976); Jett, 439 F.3d at 1096.
         24          Deliberate indifference is a higher standard than negligence or lack of ordinary due
         25   care for the prisoner’s safety. Farmer, 511 U.S. at 835. “Neither negligence nor gross
         26   negligence will constitute deliberate indifference.” Clement v. Cal. Dep’t of Corr., 220 F.
         27
         28
                     6
                        A convicted prisoner’s claims that he was denied constitutionally adequate
              medical care arise under the Eighth Amendment, not under the Due Process or Equal
              Protection Clauses.

JDDL-K
                                                           -6-
              Case 2:20-cv-01893-JAT--JFM Document 8 Filed 03/01/21 Page 7 of 22




          1   Supp. 2d 1098, 1105 (N.D. Cal. 2002); see also Broughton v. Cutter Labs., 622 F.2d 458,
          2   460 (9th Cir. 1980) (mere claims of “indifference,” “negligence,” or “medical malpractice”
          3   do not support a claim under § 1983). “A difference of opinion does not amount to
          4   deliberate indifference to [a plaintiff’s] serious medical needs.” Sanchez v. Vild, 891 F.2d
          5   240, 242 (9th Cir. 1989). A mere delay in medical care, without more, is insufficient to
          6   state a claim against prison officials for deliberate indifference. See Shapley v. Nev. Bd. of
          7   State Prison Comm’rs, 766 F.2d 404, 407 (9th Cir. 1985). The indifference must be
          8   substantial. The action must rise to a level of “unnecessary and wanton infliction of pain.”
          9   Estelle, 429 U.S. at 105.
         10             A.    Corizon and Centurion
         11             Plaintiff sues Corizon and Centurion. Each is a private entity that contracted with
         12   ADC to provide medical care to ADC prisoners over different periods of time. To state a
         13   claim under § 1983 against a private entity performing a traditional public function, such
         14   as providing medical care to prisoners, a plaintiff must allege facts to support that his
         15   constitutional rights were violated as a result of a policy, decision, or custom promulgated
         16   or endorsed by the private entity. See Tsao v. Desert Palace, Inc., 698 F.3d 1128, 1138-
         17   39 (9th Cir. 2012); Buckner v. Toro, 116 F.3d 450, 452 (11th Cir. 1997) (per curiam). A
         18   plaintiff must allege the specific policy or custom and how it violated his constitutional
         19   rights. A private entity is not liable merely because it employs persons who allegedly
         20   violated a plaintiff’s constitutional rights. See Tsao, 698 F.3d at 1139; Buckner, 116 F.3d
         21   at 452.
         22             Plaintiff largely fails to allege when, where, and by whom he was denied
         23   constitutionally adequate medical care or facts to support that such denial was pursuant to
         24   a policy or custom of Corizon prior to June 30, 2019, or pursuant to a policy or custom of
         25   Centurion after June 30, 2019. Accordingly, Plaintiff fails to state a claim against Corizon
         26   or Centurion and they will be dismissed.
         27             B.    Parsons
         28             To the extent that Plaintiff may be seeking relief based upon Parsons, he fails to


JDDL-K
                                                           -7-
              Case 2:20-cv-01893-JAT--JFM Document 8 Filed 03/01/21 Page 8 of 22




          1   state a claim. Plaintiff may not enforce a settlement entered in Parsons in a separate civil
          2   rights action. See Cagle v. Sutherland, 334 F.3d 980, 986 (11th Cir. 2003); Klein v.
          3   Zavaras, 80 F.3d 432, 435 (10th Cir. 1996); DeGidio v. Pung, 920 F.2d 525, 534 (8th Cir.
          4   1990); Green v. McKaskle, 788 F.2d 1116, 1122-23 (5th Cir. 1986). Standing alone,
          5   remedial orders such as those entered in Parsons cannot serve as a substantive basis for a
          6   § 1983 claim for damages because such orders do not create “rights, privileges, or
          7   immunities secured by the Constitution and laws [of the United States].” Green, 788 F.3d
          8   at 1123-24. Rather, remedial decrees are the means by which unconstitutional conditions
          9   are corrected. Id. at 1123. Accordingly, Plaintiff’s claims will be dismissed to the extent
         10   that he may be seeking relief pursuant to Parsons.
         11          C.     Negligence
         12          Plaintiff in part asserts that Defendants acted negligently. As discussed above, mere
         13   negligence is not sufficient to state a claim under § 1983. Accordingly, to the extent that
         14   Plaintiff alleges only negligence, his allegations will be dismissed.
         15          D.     Unknown Food Service Administrator
         16          Plaintiff sues an unknown Food Service Administrator. Plaintiff fails to allege any
         17   facts against this Defendant. Plaintiff does not allege where, when, or how this Defendant
         18   allegedly denied him constitutionally adequate medical care. Accordingly, this Defendant
         19   will be dismissed.
         20          E.     Shinn and Roman
         21          Plaintiff sues ADC Director Shinn and ADC Case Manager Roman. Plaintiff
         22   alleges no facts against Roman and therefore fails to state a claim against Roman. Plaintiff
         23   alleges that Defendant Shinn “failed to be responsible for Policy 1101 inmate access to
         24   health care” and to provide inmate access to programs to ensure he was transported to
         25   emergency health care appointments. Plaintiff fails to allege facts to support that Shinn
         26   either violated Plaintiff’s constitutional rights or knew but failed to act in response to
         27   violations of Plaintiff’s constitutional rights, including when and how Shinn had such
         28   knowledge. Accordingly, Plaintiff also fails to state a claim against Shinn and he will be


JDDL-K
                                                          -8-
              Case 2:20-cv-01893-JAT--JFM Document 8 Filed 03/01/21 Page 9 of 22




          1   dismissed.
          2          F.     Remaining Defendants
          3          Plaintiff sufficiently alleges that he has a serious medical condition, liver disease
          4   and HCV. However, Plaintiff fails to specifically allege when, where, and how each of the
          5   remaining Defendants alleged violated his constitutional right to medical care for his
          6   conditions. Instead, Plaintiff largely refers to “Defendants” without specifically alleging
          7   facts to support how each Defendant violated his constitutional rights. To the extent that
          8   Plaintiff claims that he submitted grievances about alleged constitutional violations,
          9   Plaintiff fails to allege when and to whom he submitted his grievances and whether or how
         10   any particular Defendant responded to his grievances. For these reasons, Plaintiff fails to
         11   sufficiently allege facts to support that any Defendant acted with deliberate indifference to
         12   his serious medical needs. Accordingly, the Complaint will be dismissed for failure to state
         13   a claim.
         14   V.     Leave to Amend
         15          For the foregoing reasons, Plaintiff’s Complaint will be dismissed for failure to state
         16   a claim upon which relief may be granted. Within 30 days, Plaintiff may submit a first
         17   amended complaint to cure the deficiencies outlined above. The Clerk of Court will mail
         18   Plaintiff a court-approved form to use for filing a first amended complaint. If Plaintiff fails
         19   to use the court-approved form, the Court may strike the amended complaint and dismiss
         20   this action without further notice to Plaintiff.
         21          Plaintiff must clearly designate on the face of the document that it is the “First
         22   Amended Complaint.” The first amended complaint must be retyped or rewritten in its
         23   entirety on the court-approved form and may not incorporate any part of the original
         24   Complaint by reference. Plaintiff may include only one claim per count.
         25          If Plaintiff files an amended complaint, Plaintiff must write short, plain statements
         26   telling the Court: (1) the constitutional right Plaintiff believes was violated; (2) the name
         27   of the Defendant who violated the right; (3) exactly what that Defendant did or failed to
         28   do; (4) how the action or inaction of that Defendant is connected to the violation of


JDDL-K
                                                            -9-
              Case 2:20-cv-01893-JAT--JFM Document 8 Filed 03/01/21 Page 10 of 22




          1    Plaintiff’s constitutional right; and (5) what specific injury Plaintiff suffered because of
          2    that Defendant’s conduct. See Rizzo, 423 U.S. at 371-72, 377. He must provide specific
          3    facts regarding how he was personally injured by the alleged constitutional violations and
          4    omit any facts that pertain only to his former co-plaintiffs.
          5           Plaintiff must repeat this process for each person he names as a Defendant. If
          6    Plaintiff fails to affirmatively link the conduct of each named Defendant with the specific
          7    injury suffered by Plaintiff, the allegations against that Defendant will be dismissed for
          8    failure to state a claim.      Conclusory allegations that a Defendant or group of
          9    Defendants has violated a constitutional right are not sufficient to state a claim and
         10    will be dismissed.
         11           A first amended complaint supersedes the original Complaint. Ferdik v. Bonzelet,
         12    963 F.2d 1258, 1262 (9th Cir. 1992); Hal Roach Studios v. Richard Feiner & Co., 896 F.2d
         13    1542, 1546 (9th Cir. 1990). After amendment, the Court will treat the original Complaint
         14    as nonexistent. Ferdik, 963 F.2d at 1262. Any cause of action that was raised in the
         15    original Complaint and that was voluntarily dismissed or was dismissed without prejudice
         16    is waived if it is not alleged in a first amended complaint. Lacey v. Maricopa County, 693
         17    F.3d 896, 928 (9th Cir. 2012) (en banc).
         18    VI.    Warnings
         19           A.     Release
         20           If Plaintiff is released while this case remains pending, and the filing fee has not
         21    been paid in full, Plaintiff must, within 30 days of his release, either (1) notify the Court
         22    that he intends to pay the unpaid balance of his filing fee within 120 days of his release or
         23    (2) file a non-prisoner application to proceed in forma pauperis. Failure to comply may
         24    result in dismissal of this action.
         25           B.     Address Changes
         26           Plaintiff must file and serve a notice of a change of address in accordance with Rule
         27    83.3(d) of the Local Rules of Civil Procedure. Plaintiff must not include a motion for other
         28    relief with a notice of change of address. Failure to comply may result in dismissal of this


JDDL-K
                                                           - 10 -
              Case 2:20-cv-01893-JAT--JFM Document 8 Filed 03/01/21 Page 11 of 22




          1    action.
          2              C.     Possible “Strike”
          3              Because the Complaint has been dismissed for failure to state a claim, if Plaintiff
          4    fails to file an amended complaint correcting the deficiencies identified in this Order, the
          5    dismissal may count as a “strike” under the “3-strikes” provision of 28 U.S.C. § 1915(g).
          6    Under the 3-strikes provision, a prisoner may not bring a civil action or appeal a civil
          7    judgment in forma pauperis under 28 U.S.C. § 1915 “if the prisoner has, on 3 or more prior
          8    occasions, while incarcerated or detained in any facility, brought an action or appeal in a
          9    court of the United States that was dismissed on the grounds that it is frivolous, malicious,
         10    or fails to state a claim upon which relief may be granted, unless the prisoner is under
         11    imminent danger of serious physical injury.” 28 U.S.C. § 1915(g).
         12              D.     Possible Dismissal
         13              If Plaintiff fails to timely comply with every provision of this Order, including these
         14    warnings, the Court may dismiss this action without further notice. See Ferdik, 963 F.2d
         15    at 1260-61 (a district court may dismiss an action for failure to comply with any order of
         16    the Court).
         17    IT IS ORDERED:
         18              (1)    Plaintiff’s Application to Proceed In Forma Pauperis (Doc. 6) is granted.
         19              (2)    As required by the accompanying Order to the appropriate government
         20    agency, Plaintiff must pay the $350.00 filing fee and is not assessed an initial partial filing
         21    fee.
         22              (3)    The Complaint (Doc. 1) is dismissed for failure to state a claim. Plaintiff
         23    has 30 days from the date this Order is filed to file a first amended complaint in compliance
         24    with this Order.
         25              (4)    If Plaintiff fails to file an amended complaint within 30 days, the Clerk of
         26    Court must, without further notice, enter a judgment of dismissal of this action with
         27    prejudice that states that the dismissal may count as a “strike” under 28 U.S.C. § 1915(g)
         28    and deny any pending unrelated motions as moot.


JDDL-K
                                                              - 11 -
              Case 2:20-cv-01893-JAT--JFM Document 8 Filed 03/01/21 Page 12 of 22




          1           (5)    The Clerk of Court must mail Plaintiff a court-approved form for filing a
          2    civil rights complaint by a prisoner.
          3           Dated this 1st day of March, 2021.
          4
          5
          6
          7
          8
          9
         10
         11
         12
         13
         14
         15
         16
         17
         18
         19
         20
         21
         22
         23
         24
         25
         26
         27
         28


JDDL-K
                                                           - 12 -
        Case 2:20-cv-01893-JAT--JFM Document 8 Filed 03/01/21 Page 13 of 22




                   Instructions for a Prisoner Filing a Civil Rights Complaint
                  in the United States District Court for the District of Arizona

1. Who May Use This Form. The civil rights complaint form is designed to help incarcerated
persons prepare a complaint seeking relief for a violation of their federal civil rights. These
complaints typically concern, but are not limited to, conditions of confinement. This form
should not be used to challenge your conviction or sentence. If you want to challenge a state
conviction or sentence, you should file a petition under 28 U.S.C. ' 2254 for a writ of habeas
corpus by a person in state custody. If you want to challenge a federal conviction or sentence, you
should file a motion under 28 U.S.C. § 2255 to vacate sentence in the federal court that entered the
judgment.

2. The Form. Local Rule of Civil Procedure (LRCiv) 3.4(a) provides that complaints by
incarcerated persons must be filed on the court-approved form. The form must be typed or
neatly handwritten. The form must be completely filled in to the extent applicable. All questions
must be answered clearly and concisely in the appropriate space on the form. If needed, you may
attach additional pages, but no more than fifteen additional pages, of standard letter-sized
paper. You must identify which part of the complaint is being continued and number all pages. If
you do not fill out the form properly, you will be asked to submit additional or corrected
information, which may delay the processing of your action. You do not need to cite law.

3. Your Signature. You must tell the truth and sign the form. If you make a false statement of a
material fact, you may be prosecuted for perjury.

4. The Filing and Administrative Fees. The total fees for this action are $400.00 ($350.00 filing
fee plus $50.00 administrative fee). If you are unable to immediately pay the fees, you may
request leave to proceed in forma pauperis. Please review the “Information for Prisoners Seeking
Leave to Proceed with a (Non-Habeas) Civil Action in Federal Court In Forma Pauperis Pursuant
to 28 U.S.C. ' 1915” for additional instructions.

5. Original and Judge=s Copy. You must send an original plus one copy of your complaint and
of any other documents submitted to the Court. You must send one additional copy to the Court if
you wish to have a file-stamped copy of the document returned to you. All copies must be
identical to the original. Copies may be legibly handwritten. This section does not apply to
inmates housed at an Arizona Department of Corrections facility that participates in
electronic filing.

6. Where to File. You should file your complaint in the division where you were confined
when your rights were allegedly violated. See LRCiv 5.1(a) and 77.1(a). If you were confined
in Maricopa, Pinal, Yuma, La Paz, or Gila County, file in the Phoenix Division. If you were
confined in Apache, Navajo, Coconino, Mohave, or Yavapai County, file in the Prescott Division.
If you were confined in Pima, Cochise, Santa Cruz, Graham, or Greenlee County, file in the
Tucson Division. Mail the original and one copy of the complaint with the $400 filing and
administrative fees or the application to proceed in forma pauperis to:


Revised 3/11/16                                  1
      Case 2:20-cv-01893-JAT--JFM Document 8 Filed 03/01/21 Page 14 of 22




       Phoenix & Prescott Divisions:             OR           Tucson Division:
       U.S. District Court Clerk                              U.S. District Court Clerk
       U.S. Courthouse, Suite 130                             U.S. Courthouse, Suite 1500
       401 West Washington Street, SPC 10                     405 West Congress Street
       Phoenix, Arizona 85003-2119                            Tucson, Arizona 85701-5010

7. Change of Address. You must immediately notify the Court and the defendants in writing of
any change in your mailing address. Failure to notify the Court of any change in your mailing
address may result in the dismissal of your case.

8. Certificate of Service. You must furnish the defendants with a copy of any document you
submit to the Court (except the initial complaint and application to proceed in forma pauperis).
Each original document (except the initial complaint and application to proceed in forma pauperis)
must include a certificate of service on the last page of the document stating the date a copy of the
document was mailed to the defendants and the address to which it was mailed. See Fed. R. Civ.
P. 5(a), (d). Any document received by the Court that does not include a certificate of service
may be stricken. This section does not apply to inmates housed at an Arizona Department of
Corrections facility that participates in electronic filing.
    A certificate of service should be in the following form:

       I hereby certify that a copy of the foregoing document was mailed
       this                                     (month, day, year) to:
       Name:
       Address:
                      Attorney for Defendant(s)

       (Signature)

9. Amended Complaint. If you need to change any of the information in the initial complaint,
you must file an amended complaint. The amended complaint must be written on the
court-approved civil rights complaint form. You may file one amended complaint without leave
(permission) of Court within 21 days after serving it or within 21 days after any defendant has filed
an answer, whichever is earlier. See Fed. R. Civ. P. 15(a). Thereafter, you must file a motion for
leave to amend and lodge (submit) a proposed amended complaint. LRCiv 15.1. In addition, an
amended complaint may not incorporate by reference any part of your prior complaint. LRCiv
15.1(a)(2). Any allegations or defendants not included in the amended complaint are
considered dismissed. All amended complaints are subject to screening under the Prison
Litigation Reform Act; screening your amendment will take additional processing time.

10. Exhibits. You should not submit exhibits with the complaint or amended complaint.
Instead, the relevant information should be paraphrased. You should keep the exhibits to use to
support or oppose a motion to dismiss, a motion for summary judgment, or at trial.

11. Letters and Motions. It is generally inappropriate to write a letter to any judge or the staff of
any judge. The only appropriate way to communicate with the Court is by filing a written
pleading or motion.

                                                 2
      Case 2:20-cv-01893-JAT--JFM Document 8 Filed 03/01/21 Page 15 of 22




12. Completing the Civil Rights Complaint Form.

HEADING:
    1. Your Name. Print your name, prison or inmate number, and institutional mailing
    address on the lines provided.

       2. Defendants. If there are four or fewer defendants, print the name of each. If you
       name more than four defendants, print the name of the first defendant on the first line,
       write the words “and others” on the second line, and attach an additional page listing the
       names of all of the defendants. Insert the additional page after page 1 and number it
       “1-A” at the bottom.

       3. Jury Demand. If you want a jury trial, you must write “JURY TRIAL DEMANDED”
       in the space below “CIVIL RIGHTS COMPLAINT BY A PRISONER.” Failure to do so
       may result in the loss of the right to a jury trial. A jury trial is not available if you are
       seeking only injunctive relief.

Part A. JURISDICTION:
       1. Nature of Suit. Mark whether you are filing the complaint pursuant to 42 U.S.C. ' 1983
       for state, county, or city defendants; “Bivens v. Six Unknown Federal Narcotics Agents”
       for federal defendants; or “other.” If you mark “other,” identify the source of that
       authority.

       2. Location. Identify the institution and city where the alleged violation of your rights
       occurred.

       3. Defendants. Print all of the requested information about each of the defendants in the
       spaces provided. If you are naming more than four defendants, you must provide the
       necessary information about each additional defendant on separate pages labeled “2-A,”
       “2-B,” etc., at the bottom. Insert the additional page(s) immediately behind page 2.

Part B. PREVIOUS LAWSUITS:
        You must identify any other lawsuit you have filed in either state or federal court while you
were a prisoner. Print all of the requested information about each lawsuit in the spaces provided.
If you have filed more than three lawsuits, you must provide the necessary information about each
additional lawsuit on a separate page. Label the page(s) as “2-A,” “2-B,” etc., at the bottom of the
page and insert the additional page(s) immediately behind page 2.

Part C. CAUSE OF ACTION:
        You must identify what rights each defendant violated. The form provides space to allege
three separate counts (one violation per count). If you are alleging more than three counts, you
must provide the necessary information about each additional count on a separate page. Number
the additional pages “5-A,” “5-B,” etc., and insert them immediately behind page 5. Remember
that you are limited to a total of fifteen additional pages.

                                                 3
      Case 2:20-cv-01893-JAT--JFM Document 8 Filed 03/01/21 Page 16 of 22




       1. Counts. You must identify which civil right was violated. You may allege the
       violation of only one civil right per count.

       2. Issue Involved. Check the box that most closely identifies the issue involved in your
       claim. You may check only one box per count. If you check the box marked “Other,”
       you must identify the specific issue involved.

       3. Supporting Facts. After you have identified which civil right was violated, you must
       state the supporting facts. Be as specific as possible. You must state what each
       individual defendant did to violate your rights. If there is more than one defendant, you
       must identify which defendant did what act. You also should state the date(s) on which
       the act(s) occurred, if possible.

       4. Injury. State precisely how you were injured by the alleged violation of your rights.

       5. Administrative Remedies. You must exhaust any available administrative remedies
       before you file a civil rights complaint. See 42 U.S.C. § 1997e. Consequently, you
       should disclose whether you have exhausted the inmate grievance procedures or
       administrative appeals for each count in your complaint. If the grievance procedures were
       not available for any of your counts, fully explain why on the lines provided.

Part D. REQUEST FOR RELIEF:
       Print the relief you are seeking in the space provided.

SIGNATURE:
        You must sign your name and print the date you signed the complaint. Failure to sign the
complaint will delay the processing of your action. Unless you are an attorney, you may not bring
an action on behalf of anyone but yourself.


                                         FINAL NOTE

        You should follow these instructions carefully. Failure to do so may result in your
complaint being stricken or dismissed. All questions must be answered concisely in the proper
space on the form. If you need more space, you may attach no more than fifteen additional pages.
But the form must be completely filled in to the extent applicable. If you attach additional pages,
be sure to identify which section of the complaint is being continued and number the pages.




                                                 4
                    Case 2:20-cv-01893-JAT--JFM Document 8 Filed 03/01/21 Page 17 of 22




___________________________________________
Name and Prisoner/Booking Number

___________________________________________
Place of Confinement

___________________________________________
Mailing Address

___________________________________________
City, State, Zip Code

(Failure to notify the Court of your change of address may result in dismissal of this action.)




                                      IN THE UNITED STATES DISTRICT COURT
                                                    FOR THE DISTRICT OF ARIZONA

_________________________________________ ,
(Full Name of Plaintiff)
                                                                               )
                                Plaintiff,
v.                                                                                 CASE NO. __________________________________
                                                                                               (To be supplied by the Clerk)
(1) _______________________________________ ,
(Full Name of Defendant)
                                                                                        CIVIL RIGHTS COMPLAINT
(2) _______________________________________ ,                                                BY A PRISONER

(3) _______________________________________ ,
                                                                                    G Original Complaint
(4) _______________________________________ ,                                       G First Amended Complaint
                                                                                    G Second Amended Complaint
                                Defendant(s).
G Check if there are additional Defendants and attach page 1-A listing them.


                                                                 A. JURISDICTION

1.     This Court has jurisdiction over this action pursuant to:
            G 28 U.S.C. § 1343(a); 42 U.S.C. § 1983
            G 28 U.S.C. § 1331; Bivens v. Six Unknown Federal Narcotics Agents, 403 U.S. 388 (1971).
            G Other:                                                                                                        .

2.     Institution/city where violation occurred:                                                                           .



Revised 3/11/16                                                                1                                 550/555
                Case 2:20-cv-01893-JAT--JFM Document 8 Filed 03/01/21 Page 18 of 22




                                                        B. DEFENDANTS

1. Name of first Defendant:                                    . The first Defendant is employed
as: ______________________________________________ at_______________________________________.
                              (Position and Title)                                                     (Institution)


2. Name of second Defendant:                             . The second Defendant is employed as:
as: ______________________________________________ at_______________________________________.
                              (Position and Title)                                                     (Institution)


3. Name of third Defendant:                                   . The third Defendant is employed
as: ______________________________________________ at_______________________________________.
                              (Position and Title)                                                     (Institution)


4. Name of fourth Defendant:                                  . The fourth Defendant is employed
as: ______________________________________________ at_______________________________________.
                              (Position and Title)                                                     (Institution)


If you name more than four Defendants, answer the questions listed above for each additional Defendant on a separate page.

                                                     C. PREVIOUS LAWSUITS

1.    Have you filed any other lawsuits while you were a prisoner?                         G Yes               G No
2.    If yes, how many lawsuits have you filed?                        . Describe the previous lawsuits:

      a. First prior lawsuit:
          1. Parties:                                  v.
          2. Court and case number:                                                                                          .
          3. Result: (Was the case dismissed? Was it appealed? Is it still pending?)
                                                                                                                             .

      b. Second prior lawsuit:
          1. Parties:                                  v.
          2. Court and case number:                                                                                          .
          3. Result: (Was the case dismissed? Was it appealed? Is it still pending?)
                                                                                                                             .

      c. Third prior lawsuit:
          1. Parties:                                  v.
          2. Court and case number:                                                                                          .
          3. Result: (Was the case dismissed? Was it appealed? Is it still pending?)
                                                                                                                             .

If you filed more than three lawsuits, answer the questions listed above for each additional lawsuit on a separate page.


                                                                   2
              Case 2:20-cv-01893-JAT--JFM Document 8 Filed 03/01/21 Page 19 of 22




                                            D. CAUSE OF ACTION

                                                       COUNT I
1.   State the constitutional or other federal civil right that was violated:
                                                                                                                 .

2.   Count I. Identify the issue involved. Check only one. State additional issues in separate counts.
     G Basic necessities               G Mail            G Access to the court          G Medical care
     G Disciplinary proceedings        G Property        G Exercise of religion         G Retaliation
     G Excessive force by an officer G Threat to safety G Other:                                                 .

3. Supporting Facts. State as briefly as possible the FACTS supporting Count I. Describe exactly what
each Defendant did or did not do that violated your rights. State the facts clearly in your own words without
citing legal authority or arguments.




                                                                                                                 .

4.   Injury. State how you were injured by the actions or inactions of the Defendant(s).


                                                                                                                 .

5.   Administrative Remedies:
     a. Are there any administrative remedies (grievance procedures or administrative appeals) available at
        your institution?                                                                        G Yes      G No
     b. Did you submit a request for administrative relief on Count I?                           G Yes      G No
     c. Did you appeal your request for relief on Count I to the highest level?                  G Yes      G No
     d. If you did not submit or appeal a request for administrative relief at any level, briefly explain why you
        did not.
                                                                                                                 .



                                                          3
              Case 2:20-cv-01893-JAT--JFM Document 8 Filed 03/01/21 Page 20 of 22




                                                      COUNT II
1.   State the constitutional or other federal civil right that was violated:
                                                                                                                 .

2.   Count II. Identify the issue involved. Check only one. State additional issues in separate counts.
     G Basic necessities               G Mail            G Access to the court          G Medical care
     G Disciplinary proceedings        G Property        G Exercise of religion         G Retaliation
     G Excessive force by an officer G Threat to safety G Other:                                                 .

3. Supporting Facts. State as briefly as possible the FACTS supporting Count II. Describe exactly what
each Defendant did or did not do that violated your rights. State the facts clearly in your own words without
citing legal authority or arguments.




                                                                                                                 .

4.   Injury. State how you were injured by the actions or inactions of the Defendant(s).


                                                                                                                 .

5.   Administrative Remedies.
     a. Are there any administrative remedies (grievance procedures or administrative appeals) available at
        your institution?                                                                        G Yes      G No
     b. Did you submit a request for administrative relief on Count II?                          G Yes      G No
     c. Did you appeal your request for relief on Count II to the highest level?                 G Yes      G No
     d. If you did not submit or appeal a request for administrative relief at any level, briefly explain why you
        did not.
                                                                                                                 .



                                                          4
                Case 2:20-cv-01893-JAT--JFM Document 8 Filed 03/01/21 Page 21 of 22




                                                     COUNT III
1.   State the constitutional or other federal civil right that was violated:
                                                                                                                        .

2.   Count III. Identify the issue involved. Check only one. State additional issues in separate counts.
     G Basic necessities               G Mail            G Access to the court          G Medical care
     G Disciplinary proceedings        G Property        G Exercise of religion         G Retaliation
     G Excessive force by an officer G Threat to safety G Other:                                                        .

3. Supporting Facts. State as briefly as possible the FACTS supporting Count III. Describe exactly what
each Defendant did or did not do that violated your rights. State the facts clearly in your own words without
citing legal authority or arguments.




                                                                                                                        .

4.   Injury. State how you were injured by the actions or inactions of the Defendant(s).


                                                                                                                        .

5.   Administrative Remedies.
     a. Are there any administrative remedies (grievance procedures or administrative appeals) available at
        your institution?                                                                        G Yes      G No
     b. Did you submit a request for administrative relief on Count III?                         G Yes      G No
     c. Did you appeal your request for relief on Count III to the highest level?                G Yes      G No
     d. If you did not submit or appeal a request for administrative relief at any level, briefly explain why you
        did not.
                                                                                                                .

If you assert more than three Counts, answer the questions listed above for each additional Count on a separate page.




                                                                 5
              Case 2:20-cv-01893-JAT--JFM Document 8 Filed 03/01/21 Page 22 of 22




                                         E. REQUEST FOR RELIEF

State the relief you are seeking:




                                                                                                                .


I declare under penalty of perjury that the foregoing is true and correct.

Executed on
                          DATE                                               SIGNATURE OF PLAINTIFF



___________________________________________
(Name and title of paralegal, legal assistant, or
other person who helped prepare this complaint)


___________________________________________
(Signature of attorney, if any)



___________________________________________
(Attorney=s address & telephone number)


                                             ADDITIONAL PAGES

All questions must be answered concisely in the proper space on the form. If you need more space, you may
attach no more than fifteen additional pages. But the form must be completely filled in to the extent applicable.
If you attach additional pages, be sure to identify which section of the complaint is being continued and number
all pages.




                                                         6
